Title: From John Adams to Arnold Henri Dohrman, 18 January 1781
From: Adams, John
To: Dohrman, Arnold Henri



Amsterdam Jan. 18. 1781
Sir

I have the Honour, to transmit you, a Letter from the Honourable the Committee of Congress for foreign Affairs, with a Resolution of Congress of the 21. of June last, appointing you Agent for the United States of America, in the Kingdom of Portugal, for the Transaction of Such Affairs of the Said States as may be committed to your Direction. As I am, by the Misfortune of Mr. Laurens, at present fixed in this Place, I shall be particularly happy in your Correspondence, and have the Honour to be, with great Consideration, sir your most obedient and most humble servant.

John Adams

